United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1830
                                    ___________

Earl Calvin Paschal,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Michael J. Astrue,                       *
Commissioner, Social                     * [UNPUBLISHED]
Security Administration,                 *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: February 9, 2010
                                 Filed: April 23, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Earl Calvin Paschal appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security, which denied his application for
disability insurance benefits and supplemental security income. Paschal alleged that
he had been disabled since July 18, 2004, due to an earlier back injury. After a


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
hearing, an administrative law judge (ALJ) determined that Paschal’s impairment was
severe but did not equal a listed impairment; his subjective allegations were not fully
credible; he had the residual functional capacity to perform medium work with
stooping and crouching restrictions; and he could perform his past relevant work of
dishwasher and janitor. We reject Paschal’s arguments for reversal as follows.

       Paschal argues that the ALJ improperly disregarded the opinions of Dr. Thomas
Hart and Dr. Eric Akin, and instead relied on the opinions of Dr. D. Bud Dickson and
Dr. Scott Schlesinger, to whom Paschal was referred by his employer’s workers’
compensation insurance carrier; thus, he argues, the ALJ should have awarded at least
a closed period of disability from July 18, 2004, until June 21, 2006, when he was
released to medium work by Dr. Akin. Paschal does not offer any medical opinion
that he continued to be disabled after June 21. As to the argument for a closed period
of disability, we note that Dr. Dickson gave Paschal a complete release to work in
June 2003, and we find no error in the ALJ’s reliance on that opinion in finding that
Paschal could work in July 2004. Between July 2004 and Paschal’s February 2006
back surgery, the only opinion in the record indicating that he was unable to work was
a September 2005 letter from Dr. Akin, in response to an inquiry from Paschal’s
attorney, indicating that it was reasonable and necessary for Paschal to have remained
off work for the evaluation and treatment of his back pain. This opinion, however, did
not specify a time frame, and Dr. Akin’s treatment records did not include work
restrictions. See Ellis v. Barnhart, 392 F.3d 988, 994-95 (8th Cir. 2005) (medical
source opinion that applicant is disabled or unable to work involves issue reserved to
Commissioner and is not type of opinion to which controlling weight should be
given); Holmstrom v. Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (treating
physician’s vague and conclusory opinion is not entitled to deference). While Paschal
undoubtedly could not work for some period of time following his February back
surgery, Dr. Akin had released him to work by June 21. See 42 U.S.C. § 423(d)(1)(A)
(impairment must last for continuous period of not less than 12 months).



                                         -2-
        We hold that the ALJ’s credibility finding is supported by consideration of
Paschal’s medical records, daily activities, inconsistent testimony, and application for
unemployment insurance benefits, and by evidence that he had given an unreliable
effort during an evaluation of his functional capacity. See Lowe v. Apfel, 226 F.3d
969, 972 (8th Cir. 2000) (if adequately explained and supported, credibility findings
are for ALJ to make). Finally, Paschal did not establish that he met the requirements
for a listed impairment. See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)
(claimant bears burden of establishing that impairment meets or equals listed
impairment).

      Accordingly, we affirm.
                     ______________________________




                                          -3-